Boeeman, J.,
delivered the opinion of the court on the motion of respondents to dismiss appeal:
This is an action to foreclose two mortgages. One of the defendants, Lizzie Hyndman, demurs to the complaint, and her demurrer was sustained, and the cause dismissed as to her. Erom this order of the court the plaintiffs appeal.
The order sustaining a demurrer is not an appealable order, and the order dismissing the cause as to Lizzie Hyndman was not, as to the plaintiffs, a final judgment. The cause is still pending against the other defendants. The plaintiffs, therefore, were not entitled to an appeal.
The motion of respondents to dismiss the appeal is sustained, with costs in this court.
Sohaefeee, C. J., and Emeksow, J., concurred.